
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 1
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Goodlatte (for
			 himself, Mr. Boehner,
			 Mr. Cantor,
			 Mr. Pence,
			 Mr. McCarthy of California,
			 Mr. Blunt,
			 Mr. Putnam,
			 Mr. Taylor,
			 Mr. Peterson,
			 Mr. Heller,
			 Mr. Jones,
			 Mr. Wamp, Mr. Roskam, Mr.
			 Royce, Mr. Graves,
			 Mr. Sessions,
			 Mr. Brady of Texas,
			 Mr. Wilson of South Carolina,
			 Mr. Simpson,
			 Mr. Price of Georgia,
			 Mrs. Bachmann,
			 Mrs. McMorris Rodgers,
			 Mr. Sensenbrenner,
			 Mr. Westmoreland,
			 Mr. Tiberi,
			 Mr. Neugebauer,
			 Mr. Ehlers,
			 Mr. Lamborn,
			 Mr. Chaffetz,
			 Mr. McCaul,
			 Mr. Boustany,
			 Mr. Walden,
			 Mr. Smith of Texas,
			 Mr. Petri,
			 Mr. Hall of Texas,
			 Mr. Mack, Mr. Platts, Mr.
			 Hensarling, Mr. Burton of
			 Indiana, Mr. Bilirakis,
			 Mr. Franks of Arizona,
			 Mr. Wittman,
			 Mr. Hoekstra,
			 Mr. LaTourette,
			 Mrs. Blackburn,
			 Ms. Foxx, Mr. Garrett of New Jersey,
			 Mr. Reichert,
			 Mr. Gingrey of Georgia,
			 Mr. McCotter,
			 Ms. Fallin,
			 Ms. Lummis,
			 Mr. Pitts,
			 Mr. Culberson,
			 Mr. Bachus,
			 Mr. Shadegg,
			 Mr. Latta,
			 Mr. McHenry,
			 Mr. Inglis,
			 Mr. Gallegly,
			 Mr. McIntyre,
			 Mr. McKeon,
			 Mr. Calvert,
			 Mr. Akin, Mr. Boswell, Mr.
			 Edwards of Texas, Mr.
			 Marshall, Mr. Aderholt,
			 Mr. Alexander,
			 Mr. Bartlett,
			 Mr. Barton of Texas,
			 Mr. Bilbray,
			 Mr. Bonner,
			 Mr. Boozman,
			 Mr. Brown of South Carolina,
			 Mr. Burgess,
			 Mrs. Biggert,
			 Mr. Camp, Mr. Conaway, Mr.
			 Dent, Mr. Mario Diaz-Balart of
			 Florida, Mr. Flake,
			 Mr. Fleming,
			 Mr. Forbes,
			 Mr. Gohmert,
			 Ms. Granger,
			 Mr. Herger,
			 Mr. Hunter,
			 Mr. Issa, Mr. Sam Johnson of Texas,
			 Mr. Kirk, Mr. Linder, Mr.
			 Lucas, Mrs. Miller of
			 Michigan, Mr. Moran of
			 Kansas, Mr. Tim Murphy of
			 Pennsylvania, Mrs. Myrick,
			 Mr. Poe of Texas,
			 Mr. Rehberg,
			 Mr. Rogers of Kentucky,
			 Mr. Scalise,
			 Mrs. Schmidt,
			 Mr. Shimkus,
			 Mr. Thornberry,
			 Mr. Upton,
			 Mr. Kline of Minnesota,
			 Mr. Boren,
			 Mr. Smith of Nebraska,
			 Mr. Ellsworth,
			 Mr. McHugh,
			 Mr. Stearns,
			 Mr. Shuster,
			 Mr. Davis of Kentucky, and
			 Mr. Sullivan) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing a balanced budget amendment to
		  the Constitution of the United States.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States within seven years after
			 the date of its submission for ratification:
			
				 —
					1.Total outlays for any fiscal year shall not
				exceed total receipts for that fiscal year, unless three-fifths of the whole
				number of each House of Congress shall provide by law for a specific excess of
				outlays over receipts by a rollcall vote.
					2.The limit on the debt of the United States
				held by the public shall not be increased, unless three-fifths of the whole
				number of each House shall provide by law for such an increase by a rollcall
				vote.
					3.Prior to each fiscal year, the President
				shall transmit to the Congress a proposed budget for the United States
				Government for that fiscal year in which total outlays do not exceed total
				receipts.
					4.No bill to increase revenue shall become
				law unless approved by a majority of the whole number of each House by a
				rollcall vote.
					5.The Congress may waive the provisions of
				this article for any fiscal year in which a declaration of war is in effect.
				The provisions of this article may be waived for any fiscal year in which the
				United States is engaged in military conflict which causes an imminent and
				serious military threat to national security and is so declared by a joint
				resolution, adopted by a majority of the whole number of each House, which
				becomes law.
					6.The Congress shall enforce and implement
				this article by appropriate legislation, which may rely on estimates of outlays
				and receipts.
					7.Total receipts shall include all receipts
				of the United States Government except those derived from borrowing. Total
				outlays shall include all outlays of the United States Government except for
				those for repayment of debt principal.
					8.This article shall take effect beginning
				with the later of the second fiscal year beginning after its ratification or
				the first fiscal year beginning after December 31,
				2014.
					.
		
